McCULLOCH, C. J., (dissenting). The majority of the court has, I think, placed a very narrow construction on the stipulation of counsel as to the vacation decree confirming the sale to appellee. It is true that the phraseology of the stipulation shows that the framer had in mind Section 2 of the Act of 1913, p. 318, providing for. confirmations in vacation of sales of property in custody of the court, rather than Section 1, which provides that a chancellor may “by consent of parties, or of their solicitors of record, * * * try causes and deliver opinions, and make and sign decrees therein in vacation. ’ ’ But the stipulation, though written as a waiver of notice, necessarily constituted in substance a consent that the court should hear the matter in vacation, and the fact that the attorney who wrote the stipulation had an erroneous conception of the meaning of the two sections of the statute and intended to waive notice under Section 2 did not lessen its binding effect as an expression of consent of the parties under Section 1 of the statute for the hearing of the cause by the chancellor in vacation. In waiving notice “of the presentation of this cause to the court in vacation for the purpose of confirmation of the sale” the parties assented to a hearing in vacation, and that is all that the statute requires. I entertain no doubt that the statute applies to causes in which infants and others not sui juris are parties. It reads that the parties “or their solicitors of record” may consent to hearings in vacation and there is little or no reason to believe that the framers of the statute meant to make it applicable only to causes in which all of the parties are persons sui juris. The manifest purpose of the lawmakers was to expedite the business of the chancery courts and to allow the chancellor to hear and decide causes in vacation when all parties are ready and willing. It is difficult to see how it is less important to infant litigants than to others that the privilege should by law be extended to them that their causes be heard in vacation when their solicitors deem it advisable and consent to it. The language, of the statute does not exclude infants from its operation and I see no reason why the court should read such a limitation into it. Again the majority are in error, I think, in holding that the waiver of notice of the presentation of the cause to the chancellor for confirmation of the sale was tantamount to an agreement for the matter to be heard on the report alone. Nothing was said in the stipulation about what the chancellor should consider at the hearing, but it merely related to a hearing in vacation. Either side of the controversy, if indeed there was a controversy at that time, was at liberty to introduce proof attacking or defending the regularity and integrity of the sale as reported by the commissioner. Certainly there is nothing in the language of the stipulation which precluded the parties from pursuing any course they desired at the trial with reference to an attack on the sale to prevent confirmation. Now, the opinion of the majority holds that where one of the parties to the record in a partition suit becomes the purchaser of the lands involved at the commissioner’s sale, and one or more of the other parties to the record is an infant, the court cannot confirm the sale merely on the report of the commissioner, but must hear testimony; otherwise the confirmation is void and open to collateral attack. I suppose that there can be found no distinction between a sale for partition and any other kind of chancery sale where infants are parties in interest, and the effect of the decision of the majority is to hold that in all instances of sales under decree, where one Of the parties purchases at the sale, and the rights of infants are involved, the court must hear testimony de hors'the report of the commissioner in support of the sale, otherwise the order of confirmation is void. I dissent very emphatically from that view of the law. Our statutes do not require any such precaution and there appears no rule of practice in courts of equity in the exercise of their original jurisdiction requiring it. The court has jurisdiction of the subject matter, and when the proper parties in interest have been joined in the suit, with those under disability of infancy properly represented, it does not constitute even an irregularity or error, in my opinion, for the court to confirm a sale on the face of the report of the commissioner without hearing other evidence. Surely it ought not to be held on collateral attack that such an order of confirmation is void. Infant parties to a suit are as much bound by the judgment of the court as adults when they are properly brought into court and represented as required by statute, and a mere failure to introduce additional proof should not, in the absence of fraud or collusion, avoid the judgment. The record, in the case shows that the chancellor heard the matter on the report, which was verified by the affidavit of the commissioner, and found that the sale was in all respects fair and regular. There were no admissions of the parties considered by the chancellor, for it does not appear that any admissions were made. Subsequently, when the chancery court convened in regular session, the infant appellants appeared by counsel and presented a motion to set aside the confirmation rendered by the chancellor in vacation, and also presented exceptions to the commissioner’s report of sale, and introduced testimony in support of same. This was a collateral attack on the former order. The record recites that oral testimony was heard by the court, but as it has not been brought into the record by any appropriate method, we must indulge the presumption that the decision of the chancery court in refusing to set aside the former order of confirmation and sustain the exceptions to the report of the commissioner was supported by the evidence.